DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
2.	The applicant's election of Invention A, consisting of claims 1-16, is acknowledged.  Remaining claims 17-21 are now withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 July 2021.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 7,285,782
Schubert
United States Patent Application Publication 2006/0060788
Uchida et al.
United States Patent Application Publication 2013/0023782
Karlsson

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –

Claims 1, 3, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al.
Uchida et al. teach a gas sensor comprising an infrared optical detector (reference item 100) and a support assembly having a base portion (where the sensor is located), a middle portion with at least one gas inlet opening (reference item 311) and a central cavity space, and a top portion having an infrared optical source (reference item 200) wherein optical radiation passes from the optical source, through the central space, and to the optical detector.  The optical detector has a film (reference item 150).  This film must allow the infrared radiation to pass to the optical detector.  Therefore, this film also functions as a window.  This film can be formed of parylene which is hydrophobic.
Claims 1, 3, 9, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson.
With regard to claim 1 Karlsson discloses a gas sensor comprising an infrared optical detector (reference item 22) and a support assembly having a base portion (where the sensor is located), a middle portion (sample area/central cavity space) which must have at least one gas inlet opening, and a top portion having an infrared optical source (reference item 20) wherein optical radiation passes from the optical source, through the central space, and to the optical detector.  The optical detector has a window (reference item 11).
With regard to claim 10 Karlsson appears to disclose what appears to be a gas-tight support structure (reference item 8 and 23) that encloses the light detector, a window (reference item 11) positioned in the support structure, and an infrared light source (reference item 20) .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. as applied to claim 1 above, and further in view of Schubert.
Uchida et al. teach a gas sensor having a gas inlet and gas outlet.  It would appear from either figure 3 or figure 4 that the inlet and outlet have some undescribed member.  However, from Schubert it is known to have an optical sensor where inlets and outlets (reference item 7 and 8) are provided with dust/moisture filters (reference item 14 and 15).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Uchida et al.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson as applied to claim 1 above, and further in view of Uchida et al.
Karlsson teach a gas sensor having a window.  Karlsson does not teach a coating on the window.  However, from Uchida et al. it is known to have an optical detector with a parylene film (coating).  Parylene is a known hydrophobic material. 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Karlsson with the teachings of Uchida et al. in order to provide a hydrophobic coating so that any moisture in the gas does not affect the transmission of infrared radiation to the optical detector.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson as applied to claim 11 above, and further in view of Schubert.
Karlsson teach a gas sensor having a sample area.  Karlsson does not teach a filter covering the sample area.  However, from Schubert it is known to have an optical sensor where inlets and outlets (reference item 7 and 8) are provided with dust/moisture filters (reference item 14 and 15).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Karlsson with the teachings of Schubert in order to provide dust and moisture filters for the predicable benefit of ensuring that dust and moisture do not affect the ability of the optical sensor to detect the transmitted infrared radiation.
Allowable Subject Matter
Claims 6-8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art teach infrared/NDIR detectors having a window.  The prior art do not appear to teach a heating element functionally attached to the window.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856